Sample, J. The appellant obtained a decree of divorce from appellee on the ground’ of adultery, and in the same decree the appellee was allowed alimony in the gross sum of $300; from that part of the decree allowing alimony the appellant has appealed. The marriage took place on the thirteenth day of September, 1890, and on the seventh day of October thereafter the appellee was guilty of the act of adultery for which the decree of divorce was granted. The appellee got several hundred dollars out of appellant during the short married life and brought none with her. The whole tenor of the evidence indicates that appellant made an ill-advised marriage. i Under the facts disclosed by this evidence, no reason is perceived for departing from the usual rule of refusing alimony in such cases. The doctrine laid down in the case of Spitler v. Spitler, 108 Ill. 120, in its general scope is considered applicable to this case. The decree for alimony will be reversed with instructions to dballow the same. Decree reversed with instructions.